996 A.2d 1062 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Dennis Anthony CANGIARELLA, Petitioner.
No. 429 MAL 2009.
Supreme Court of Pennsylvania.
June 23, 2010.


*1063 ORDER

PER CURIAM.
AND NOW, this 23rd day of June, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED to the issue set forth below. Allocatur is DENIED as to the remaining issue. The question, as framed by Petitioner, is as follows:
Should the question of whether a defendant who confronts multiple individuals, yet commits a single theft, be convicted of multiple counts of Robbery be reviewed by this Honorable Court, and if so reviewed, should [Petitioner's] sentences in this case merge?